                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE


 APRIL GREEN, on behalf of herself and those
 similarly situated,                              INDIVIDUAL AND COLLECTIVE
                                                  ACTION FOR UNPAID MINIMUM
                Plaintiff,                        WAGES UNDER FLSA

        v.                                        CLASS ACTION UNDER TRUTH IN
                                                  LEASING ACT, TENN. CONSUMER
 U.S. XPRESS ENTERPRISES, INC.                    PROTECTION ACT, AND COMMON
 4080 Jenkins Road                                LAW
 Chattanooga, TN 37421
                                                          JURY TRIAL DEMANDED
        and
                                                  No.
 U.S. XPRESS, INC.
 4080 Jenkins Road
 Chattanooga, TN 37421

       and

 U.S. XPRESS LEASING, INC.
 4080 Jenkins Road
 Chattanooga, TN 37421

        and

 JOHN DOES 1-20

                Defendants.



       INDIVIDUAL, COLLECTIVE, AND CLASS ACTION CIVIL COMPLAINT

       Named Plaintiff April Green (hereinafter “Named Plaintiff”), individually and on behalf of

herself and those similarly situated, by and through undersigned counsel, hereby complains as

follows against Defendants U.S. Xpress Enterprises, Inc., U.S. Xpress, Inc., and U.S. Xpress

Leasing, Inc., and John Does 1-20 (hereinafter collectively “Defendants”).




                                    1
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 1 of 26 PageID #: 1
                                       INTRODUCTION

       1.      Named Plaintiff has initiated the instant action to redress Defendants’ violations of

the Fair Labor Standards Act (“FLSA”). Named Plaintiff asserts that Defendants erroneously

designated Named Plaintiff and those similarly situated as independent contractors and unlawfully

deducted from and withheld portions of the wages owed to Named Plaintiff and those similarly

situated. Specifically, Defendants required Named Plaintiff and those similarly situated to cover

the costs of Defendants, intentionally reducing the wages of Named Plaintiff and those similarly

situated below the minimum wage.

       2.      Named Plaintiff has initiated the instant action to redress Defendants’ violations of

the Truth in Leasing Act, 49 U.S.C. §14704 (“TILA”). Named Plaintiff asserts that Defendants

entered into leases with Named Plaintiff and those similarly situated that violated the provisions

of TILA.

       3.      Named Plaintiff has initiated this action to redress Defendants’ violations of the

Tennessee Consumer Protection Act of 1977, Tenn. Code. Ann. § 47-18-101. et al. (the

“Tennessee Consumer Protection Act”).

       4.      Named Plaintiff has initiated this action to redress Defendants’ violations of the

common law for unjust enrichment and breach of contract on behalf of herself and all those

similarly situated.

                                JURISDICTION AND VENUE

       5.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       6.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under laws of the United States, the FLSA, 29 U.S.C.

§ 201 et seq., and the TILA, 49 U.S.C. §14704, et seq. This Court has supplemental jurisdiction




                                    2
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 2 of 26 PageID #: 2
over Named Plaintiff’s state law claims because those claims arise out of the same nucleus of

operative fact as the federal claims.

        7.      This Court also has jurisdiction over Named Plaintiff’s state law claims pursuant to

the Class Action Fairness Act, 28 U.S.C. § 1332(d) because the amount in controversy exceeds $5

million and at least one member of the putative class is domiciled in a state different from the

domicile of any Defendant.

        8.      This Court may properly maintain personal jurisdiction over Defendants, because

Defendants’ contacts with this state and this jurisdictional district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice.

        9.      Venue is properly laid in this judicial district pursuant to 29 U.S.C. § § 1391(b)(1)

and (b)(2), because Defendants reside in and/or conduct business in this judicial district and

because a substantial part of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district.

                                              PARTIES

        10.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        11.     Named Plaintiff April Green is an adult individual residing at 85 Pebbles Brooke

Ct., Covington, GA 30016.

        12.     Named Plaintiff is informed and believes, and thereon alleges, that Defendants are

companies engaged in the business of hauling and delivery of freight by truck.

        13.     Named Plaintiff is informed and believes, and thereon alleges, that U.S. Xpress,

Inc. and U.S. Xpress Leasing Inc. are subsidiary corporations of U.S. Xpress Enterprises, Inc.

Plaintiff is further informed and believes, and thereon alleges, that because of the interrelation of

operations, common management, centralized control of labor relations, common ownership,

common financial controls, and other factors, Defendants are sufficiently interrelated and

                                    3
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 3 of 26 PageID #: 3
integrated in their activities, labor relations, ownership, and management that they may be treated

as a single employer for purposes of this legal action and that each has liability for the act of the

other as herein alleged.

        14.     Named Plaintiff is informed and believes, and thereon alleges, that Defendant U.S.

Xpress Enterprises, Inc. is responsible for creating and promulgating the pay policies and other

practices at issue in this action. Defendant U.S. Xpress Enterprises, Inc. controls such policies and

practices by supervising and directing staff at Defendants U.S. Xpress, Inc. and U.S. Xpress,

Leasing, Inc.

        15.     Defendants share a principal place of business at 4080 Jenkins Road, Chattanooga,

TN 37421.

        16.     As a condition of their employment for Defendants, Defendants required Named

Plaintiff and those similarly situated to enter into Equipment Lease Agreements (“Lease

Agreements”) with U.S. Xpress Leasing, Inc., whereby Named Plaintiff and those similarly

situated were required to lease a vehicle from U.S. Xpress Leasing, Inc.

        17.     As a condition of entering into the Lease Agreements with U.S. Xpress Leasing

Inc., U.S. Xpress Leasing Inc. required Plaintiffs to enter into Independent Contractor Agreements

(“Contractor Agreements”) with U.S. Xpress, Inc., whereby Named Plaintiff and those similarly

situated subleased the tractors and their driving services to U.S. Xpress, Inc. via the Contractor

Agreements.

        18.     The Lease Agreements between Named Plaintiff and those similarly situated and

Defendant U.S. Xpress Leasing, Inc. require Named Plaintiff and those similarly situated to drive

only for Defendant U.S. Xpress, Inc., or default on their Lease Agreements, subjecting Plaintiffs

to significant financial penalties.




                                    4
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 4 of 26 PageID #: 4
        19.    Defendants John Doe 1 through John Doe 10 are presently unknown persons or

entities who directly or indirectly, directed, aided, abetted, and/or assisted with creating and/or

executing the policies and practices of Defendants, which resulted in Defendants failing to pay

Named Plaintiff and those similarly situated proper compensation pursuant to the FLSA.

        20.    Defendants John Doe 11 through John Doe 20 are presently unknown persons or

entities who had control over processing payroll regarding Named Plaintiff and those similarly

situated.

        21.    At all times relevant herein, Defendants acted by and through their agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        22.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        23.    Named Plaintiff brings this action for violations of the FLSA as an individual action

and as a collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of

all persons who performed work as lease operators and who were designated as “independent

contractors” by Defendants at any point during the three years preceding the date the instant action

was initiated (the members of this putative class are hereinafter collectively referred to as

“Collective Plaintiffs”).

        24.    Named Plaintiff and Collective Plaintiffs are similarly situated, have substantially

similar job duties, have substantially similar pay provisions, and are all subject to Defendants’

unlawful policies and practices as described herein.




                                    5
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 5 of 26 PageID #: 5
       25.     There are numerous similarly situated current and former employees of Defendants

who were compensated in violation of the FLSA and who would benefit from the issuance of a

Court Supervised Notice of the instant lawsuit and the opportunity to join the present lawsuit.

       26.     Similarly situated employees are known to Defendants, are readily identifiable by

Defendants, and can be located through Defendants’ records.

       27.     Therefore, Named Plaintiff should be permitted to bring this action as a collective

action for and on behalf of themselves and those employees similarly situated, pursuant to the

provisions of the FLSA, 29 U.S.C. § 216(b).

                               CLASS ACTION ALLEGATIONS

       28.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       29.     Named Plaintiff brings this action for violations of TILA, the Tennessee Consumer

Protection Act, and the common law as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on behalf of all persons who performed work as lease operators or in similar

positions, who leased equipment from Defendants and who were designated as “independent

contractors” by Defendants, and who worked in this capacity at any point during the applicable

statute of limitations (the members of this putative class are hereinafter collectively referred to as

“Class Members”).

       30.     The class is so numerous that the joinder of all Class Members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendants; however, on information and belief, the number of potential Class Members

is over one-hundred.




                                    6
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 6 of 26 PageID #: 6
       31.    Named Plaintiff’s TILA claims are typical of the claims of Class Members because

Named Plaintiff and all Class Members signed substantively similar lease agreements which

contained terms and conditions which are unlawful pursuant to the TILA.

       32.    Named Plaintiff’s Tennessee Consumer Protection Act claims are typical of the

claims of Class Members because such claims are based on common deceptive and misleading

statements of Defendants upon which (1) secured the first contact and/or interview of Named

Plaintiff and Class Members; and (2) there is a likelihood that Named Plaintiff and Class Members

would not have entered in the Lease Agreements and Contractor Agreements if the true facts were

disclosed.

       33.    Named Plaintiff’s common law claims for unjust enrichment and breach of contract

are typical of the claims of Class Members because Defendants uniformly failed to follow the

Lease and Contractor Agreements as written and were unjustly enriched by receiving from Named

Plaintiff and Class Members work at sub-minimum wage levels.

       34.    Named Plaintiff will fairly and adequately protect the interests of the Class

Members, because Named Plaintiff’s interests are coincident with and not antagonistic to those of

the class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.

       35.    No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendants’ records.

       36.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions




                                    7
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 7 of 26 PageID #: 7
by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendants. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all of the individual putative class members to

maintain separate actions against Defendants.

       37.    Questions of law and fact that are common to the members of the class predominate

over questions that affect only individual members of the class. Among the questions of law and

fact that are common to the class are: (1) whether Defendants violated TILA with respect to the

agreements signed by Named Plaintiff and Class Members; (2) whether Defendants’ statements

made regarding their lease purchase program to Named Plaintiff and Class Members were false;

(3) whether Defendants breached the Lease Agreements and Contractor Agreements by failing to

provide compensation as promised, by failing to provide interest as promised, and by making

deductions from wages that were not authorized by the Agreements, and (4) whether Defendants

were unjustly enriched by their relationships with Named Plaintiff and Class Members.

                   STATUTORY AND REGULATORY FRAMEWORK

       38.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       39.    The federal Truth-in-Leasing regulations, 49 C.F.R. Part 376, were developed by

the Interstate Commerce Commission out of grave concern for the plight faced by Lease Drivers

and within the trucking industry. The regulations govern the leases between motor carriers and

operators of trucks, and were enacted to create transparency in the terms of the equipment and

driver services leases to help combat illegal practices by motor carriers such as skimming from

owner-operator compensation.     In furtherance of this goal, and with the express intent of

alleviating the burden placed on owner-operators by the significant disparity in bargaining power




                                    8
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 8 of 26 PageID #: 8
that largely defines their relationship with motor carriers, the Truth-in-Leasing regulations provide

standards of conduct to be incorporated in written leases that govern the contractual relationship

between the owner-operator and motor carrier.

       40.       To protect owner-operators from abusive business practices by motor carriers, the

Truth-in-Leasing regulations prescribe certain terms and conditions that govern these

relationships:

                 a. “[A]uthorized motor carriers” such as 49 C.F.R. § 376.11(a) may perform

                    authorized transportation in equipment that they do not own only if the

                    equipment is covered by a written lease meeting the requirements set forth in

                    49 C.F.R. § 376.12. See 49 C.F.R. § 376.11(a).

                 b. The conduct and business practices of authorized motor carriers must comply

                    with the Truth-in-Leasing regulations irrespective of whether their written

                    lease agreements satisfy the requirements of the regulations. 49 C.F.R. §

                    376.12.

                 c. When a driver leases his or her equipment to an authorized motor carrier, the

                    compensation for the equipment and services must be “clearly stated on the

                    face of the lease or in an addendum which is attached to the lease.” 49 C.F.R.

                    § 376.12(d).

                 d. A driver may not be required to purchase any products, equipment or services

                    from the authorized carrier as a condition of entering into the lease. 49 C.F.R.

                    §376.12(i).

                 e. An authorized carrier may make deductions from a driver’s compensation for

                    items initially paid for by the carrier only if those items are clearly specified in



                                    9
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 9 of 26 PageID #: 9
                the lease and then only if the lease recites how the amount of each deduction is

                computed. 49 C.F.R. §376.12(h).

             f. The lease must inform the driver that he or she is entitled to copies of those

                documents which are necessary to determine the validity of the charge. 49

                C.F.R. §376.12(h).

             g. Where an owner-operator driver is required to deposit funds with the carrier to

                cover certain specified costs, such “escrow funds” are monies which belong to

                the owner-operator drivers. 49 C.F.R. §§376.12(k)(2), (6).

             h. Where escrows are required, the lease must clearly specify how the money can

                be used and the money can only be used for actual obligations incurred by an

                individual driver. 49 C.F.R. §§376.12(k)(2), (6).

             i. The carrier must provide periodic accountings to drivers, and, upon termination

                of the relationship with the carrier, a final accounting reporting all transactions

                involving the escrow fund. 49 C.F.R. §376.12(k)(3), (4), (6).

             j. The carrier must pay interest to the driver on amounts deposited in escrow on

                at least a quarterly basis. 49 C.F.R. 376.12(k)(5).

             k. Following termination, all unused escrow funds must be returned to the driver

                within 45 days from the date of termination. 49 C.F.R. §376.12(k)(6).

             l. By statute, each motor carrier providing transportation of household goods is

                responsible for all acts or omissions of its agents which relate to the

                performance of such transportation. 49 U.S.C. § 13907.

             m. An authorized carrier is obligated “to ensure that [owner-operator drivers]

                receive all of the rights and benefits … under the leasing regulations…”




                                     10
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 10 of 26 PageID #: 10
                    regardless of whether the lease is between the authorized carrier and the driver

                    or between the authorized carrier and its agent. 49 C.F.R. § 376.12(m).

         41.    49 U.S.C. § 14704(a)(1) and (2) authorizes owner-operator drivers to bring legal

 actions for injunctive relief and damages to enforce the federal Truth-in-Leasing regulations. 49

 U.S.C. § 14704(e) authorizes an award of attorney’s fees to owner-operator drivers in such cases.

                                  FACTUAL BACKGROUND

         42.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

         43.    Named Plaintiff worked for Defendants as a commercial truck driver from in or

 around September of 2018 through in or around January of 2019.

         44.    At all times relevant, Defendants designated Named Plaintiff, Collective Plaintiffs,

 and Class Members as independent contractors.

         45.    At all times relevant, Named Plaintiff, Collective Plaintiffs, and Class Members

 (hereinafter collectively “Lease Purchase Drivers”) leased trucks from U.S. Xpress Leasing, Inc.

 for the purpose of driving freight for Defendants.

                   Named Plaintiff, Collective Plaintiffs and Class Members
                          Were “Employees” under Federal Law

         46.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

         47.    Defendant U.S. Xpress, Inc. is a motor carrier as defined by the Motor Carrier Act.

         48.    Defendant U.S. Xpress, Inc’s primary business is to provide transportation of cargo

 for hire.

         49.    Defendant U.S. Xpress, Inc. provided to Lease Purchase Drivers Contractor

 Agreements, which purport to classify Lease Purchase Drivers as independent contractors.




                                     11
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 11 of 26 PageID #: 11
        50.    Defendant U.S. Xpress, Inc. provided said agreements to Lease Purchase Drivers

 under the guise that Lease Purchase Drivers would be participating in Defendants’ Lease-Purchase

 Program.

        51.    Defendants advertise their Lease-Purchase Program as a way for a driver to work

 for U.S. Xpress, Inc., earn more than $175,000 per year, and at conclusion, have full title to a

 commercial tractor.

        52.    In order to participate in the Lease-Purchase program, Defendant U.S. Xpress, Inc.

 required Lease Purchase Drivers to execute a Lease Agreement with U.S. Xpress, Leasing, Inc.

        53.    As a condition of entering into the Lease Agreement, Lease Purchase Drivers were

 required to maintain Contractor Agreements with and work for Defendant U.S. Xpress, Inc. to

 avoid defaulting on the Lease Agreement.

        54.    The Contractor Agreement and the Lease Agreement were presented as a single

 agreement requiring Lease Purchase Drivers to execute both agreements at the same time.

        55.    For example, Named Plaintiff’s Lease Agreement and Contractor Agreement are

 provided in the same “DocuSign Envelope ID.” The documents were sent via a single link and

 presented as a single agreement.

        56.    Pursuant to the Lease Agreement, Lease Purchase Drivers may only operate the

 leased vehicle “pursuant to the Contractor Agreement entered into with [U.S. Xpress, Inc.].”

        57.    Pursuant to the Lease Agreement, Lease Purchase Drivers are in default of the

 Lease Agreement if “the Contractor Agreement between [the Lease Purchase Driver] and [U.S.

 Xpress, Inc.] is terminated by either party for any reason or otherwise expires, and [the Lease

 Purchase Driver] fails within two (2) days thereafter to enter into a new Contractor Agreement




                                     12
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 12 of 26 PageID #: 12
 with [U.S. Xpress, Inc.] acceptable to [U.S. Xpress Leasing, Inc.] in the exercise of [U.S. Xpress

 Leasing, Inc.’s] sole discretion.”

         58.      Pursuant to the Lease Agreement, U.S. Xpress, Leasing, Inc. “maintain[ed] all

 right[s], title, and interest in and to the Equipment for the entire term… [The Lease Purchase

 Driver] shall not assign, mortgage, encumber, or transfer this Agreement in whole or in part, or

 sublet the Equipment or any part thereof, or grant license or concession in connection therewith,

 without [U.S. Xpress Leasing, Inc.’s] prior written consent.”

         59.      Pursuant to the Lease Agreement, the owner of the leased vehicle during the lease

 term was U.S. Xpress, Leasing, Inc., and the Lease Purchase Driver has no rights of an owner of

 the vehicle, including claiming depreciation of the vehicle for tax purposes.

         60.      Pursuant to the Contractor Agreement, U.S. Xpress, Inc. may terminate the

 Contractor Agreement at any time and for any reason by providing three days written notice.

         61.      Pursuant to the Contractor Agreement, the leased vehicle “shall be for [U.S. Xpress

 Inc.’s] exclusive possession, control, and use for the duration of [the Contractor Agreement].”

         62.      Pursuant to the Contractor Agreement, U.S. Xpress, Inc. was permitted to place and

 maintain on the leased equipment “any lettering, advertisement, slogans, or designs as [U.S.

 Xpress, Inc.] may choose” and the Lease Purchase Driver’s ability to place any signage on the

 vehicle was entirely in the discretion of U.S. Xpress, Inc.

         63.      Pursuant to the Contractor Agreement, U.S. Xpress, Inc. may take possession of

 any lading entrusted to the Lease Purchase Driver and may complete the delivery of the lading

 with the leased equipment without permission of the Lease Purchase Driver when, in U.S. Xpress

 Inc.’s sole judgment, any act or omission of the Lease Purchase Driver has subjected U.S. Xpress,

 Inc. to liability.




                                     13
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 13 of 26 PageID #: 13
        64.     Pursuant to the Contractor Agreement, Lease Purchase Drivers were required to use

 a DriverTech device at all times when operating the vehicle. The DriverTech Device permitted

 Defendant U.S. Xpress, Inc. to monitor the Lease Purchase Driver at all times, to communicate

 with the Lease Purchase Driver at all times, and to supervise the Lease Purchase Driver.

        65.     Defendants assigned Lease Purchase Drivers a fleet manager, who acted as Lease

 Purchase Drivers’ supervisor throughout their employment with Defendants.

        66.     Lease Purchase Drivers are/were not permitted to use the commercial vehicles

 leased to them for any carrier other than Defendant U.S Xpress, Inc.

        67.     Lease Purchase Drivers are/were not permitted to accept jobs that were assigned to

 them by any carrier other than Defendant U.S. Xpress, Inc.

        68.     Lease Purchase Drivers were required by Defendants to attend a multi-day new-

 hire orientation, the majority of which was attended by both Lease Purchase Drivers, who are

 classified as independent contractors, and company drivers who Defendants properly classify as

 employees.

        69.     During orientation, Defendant U.S Xpress, Inc. informed Lease Purchase Drivers

 of Defendants’ Rules and Policies and informed Lease Purchase Drivers that they are required to

 follow such rules at all times during their relationship with Defendants.

        70.     During orientation, Defendant U.S Xpress, Inc. informed Lease Purchase Drivers

 that the best “strategy” for success is to accept all loads assigned by Defendants.

        71.     Defendants controlled the amount of compensation Lease Purchase Drivers could

 make by being the sole source of loads that Lease Purchase Drivers could take and by unilaterally

 setting the compensation to be provided to Lease Purchase Drivers for completing each load.




                                     14
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 14 of 26 PageID #: 14
        72.    Defendants controlled and directed Lease Purchase Drivers in the performance of

 their work.

        73.    Lease Purchase Drivers had no meaningful opportunity to increase their revenue by

 recruiting new customers, as they are/were not permitted to recruit new customers as a

 consequence of being permitted to accept only loads assigned to them by Defendants.

        74.    Lease Purchase Drivers can/could do little to increase their profitability other than

 attempt to work more hours and increase fuel efficiency.

        75.    Lease Purchase Drivers are/were economically dependent upon Defendants.

        76.    Lease Purchase Drivers are/were required to report their status and availability to

 Defendants in real time at all times when they were over-the-road.

        77.    Lease Purchase Drivers are/were required to request in advance any requests for

 home time or time off of work.

        78.    At all times, Defendants directed, provided, and supervised the work performed by

 Lease Purchase Drivers on their behalf.

                    Failure to Pay Minimum Wage for all Hours Worked
                   (Named Plaintiff and Collective Plaintiffs v. Defendants)

        79.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        80.    Defendants’ pay structure and wage deduction practices and policies regularly

 caused Named Plaintiff and Collective Plaintiffs’ (collectively “FLSA Plaintiffs”) wages to drop

 below the federal minimum wage of $7.25 per hour for all hours worked during a workweek.

        81.    For example, on December 21, 2018, Named Plaintiff was issued a statement for

 work she performed during the workweek of December 12, 2018. Her paystub shows that she

 performed a delivery beginning in Van Buren, Ohio and ending in Maxton, North Carolina,

 totaling 682 miles. In completion of such work, the pay statement shows that Defendants owed


                                     15
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 15 of 26 PageID #: 15
 Named Plaintiff “taxable wages” of $861.48. Nevertheless, Defendants then deducted from those

 earnings Defendants’ business expenses, including expenses for the tractor, insurance, and fuel.

 After those and other of Defendants’ business expenses were deducted, Defendants paid Named

 Plaintiff nothing and issued a pay statement showing that Named Plaintiff owed Defendants

 $418.62.

        82.     Similar events occurred to Named Plaintiff and FLSA Plaintiffs on a regular basis.

        83.     Additionally, Defendants’ pay structure and wage deduction practices failed to

 provide any payments free and clear, as payments made to FLSA Plaintiffs were conditioned on

 Defendants’ ability to recapture such wages at a later date.

        84.     For example, pursuant to the Lease Agreement and Contractor Agreement which

 Named Plaintiff was required to enter into to work for Defendants, Defendants contend that, as a

 consequence of leaving the job, Named Plaintiff now owes Defendants $9,912.02.

        85.     As a consequence of Defendants’ unlawful scheme, FLSA Plaintiffs regularly

 received less than the federal minimum wage of $7.25 per hour for all hours worked during a

 workweek.

                          Violations of the Truth-in-Leasing Act
                 (Named Plaintiff and Lease Purchase Drivers v. Defendants)

        86.     The foregoing paragraphs are incorporated herein as if set forth in full.

        87.     To help facilitate the interstate and intrastate delivery of freight, Defendant US

 Xpress, Inc. enters/entered into substantively similar and/or identical Contractor Agreements and

 Lease Agreements (“Agreements”) with Lease Purchase Drivers.

        88.     Because the Agreements are presented as a single agreement to Lease Purchase

 Drivers, they are properly construed as a single agreement for purposes of determining compliance

 with TILA.


                                     16
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 16 of 26 PageID #: 16
        89.     The Contractor Agreements purport to lease, on behalf of Defendant US Xpress,

 Inc., heavy duty trucks and driving services from Lease Purchase Drivers.

        90.     The Agreements are illusory and thus cannot comply with TILA. Namely, by virtue

 of the interrelationship of Defendants, all terms of the Agreement and are alterable and cancellable

 at any time by Defendants. Specifically, the Lease Agreement automatically defaults if a Lease

 Purchase Driver’s Contractor Agreement is terminated for any reason by Defendant U.S. Xpress,

 Inc. The only relief a Lease Purchase Driver has to remain in compliance with the Lease

 Agreement following such termination is to, within two days, enter into a new Contractor

 Agreement with U.S. Xpress, Inc., the terms of which are unilaterally set by U.S. Xpress, Inc. and

 which must be agreed to by U.S. Xpress, Leasing, Inc. As a consequence, Defendants are able to

 terminate and alter the material terms of the Agreements at any time, rendering them illusory.

        91.     The Agreements do not conform to the requirements set forth in 49 C.F.R. § 376.12.

        92.     The Agreements contain several provisions that violate the Truth-in-Leasing

 Regulations, as, by way of example only:

                a. The Contractor Agreements require Named Plaintiff and Lease Purchase

                    Drivers to indemnify Defendants and hold Named Plaintiff and Lease Purchase

                    Drivers responsible for various claims, fees, costs and penalties. See, e.g.

                    Sections (a)(7), (c), (f), (g), Appendix C. These provisions violate multiple

                    provisions of the TILA regulations, including 49 C.F.R. § 376.12(c)(1), 49

                    C.F.R. § 376.12(e), and 49 C.F.R. § 376.12(h).

                b. Appendix C of the Contractor Agreements authorizes Defendant U.S. Xpress,

                    Inc. to deduct from Named Plaintiff’s and Lease Purchase Drivers’

                    compensation any amounts for “Indemnity/hold harmless obligations” which




                                     17
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 17 of 26 PageID #: 17
                refers to a catch-all provision for any “any direct, indirect, and consequently,

                loss, damage, fine, expense … arising out of or in connection with [Lease

                Purchase Driver’s] obligations under this Agreement.”          Said provision is

                impermissibly vague as it permits Defendant U.S. Xpress, Inc. to charge back

                against Named Plaintiff and Lease Purchase Drivers compensation an

                undefined amount in violation of 49 C.F.R. § 376.12(h).

             c. The Contractor Agreements require Named Plaintiff and Lease Purchase

                Drivers submit documentation beyond what is permitted pursuant to 49 C.F.R.

                § 376.12(f) for payment. For example, the Contractor Agreements mandate that

                Named Plaintiff and Lease Purchase Drivers “send a Macro 13 via Satcom” to

                receive compensation for a Haz-Mat load.

             d. The Agreements operate to require Lease Purchase Drivers to purchase services

                from Defendants, including but not limited to the following:

                    i. The Contractor Agreement requires Lease Purchase Drivers to enter into

                       a vehicle Lease with U.S. Xpress, Leasing, Inc.

                    ii. The Contractor Agreement requires Lease Purchase Drivers purchase

                       access to Defendants’ DriverTech account, at an amount of $17.50 per

                       week.

             e. The Agreements fail to provide the particular expenses for which Defendants

                may make deductions from Named Plaintiff and Lease Purchase Drivers’

                escrow accounts, including the “Security Reserve” and the “Maintenance

                Reserve” accounts.




                                     18
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 18 of 26 PageID #: 18
        93.     The conduct and business practices of authorized motor carriers must also comply

 with the Truth-in-Leasing regulations irrespective of whether or not their written lease agreements

 satisfy the requirements of the regulations. See 49 C.F.R. § 376.12.

        94.     Defendants’ conduct does not conform to the requirements set forth in 49 C.F.R. §

 376.12, as, by way of example only, Named Plaintiff and Lease Purchase Drivers were required to

 purchase insurance, satellite communication equipment and legal and maintenance services from

 Defendants, in violation of 49 C.F.R. § 376.12(f).

        95.     As a result of Defendants’ violations of 49 C.F.R. § 376.12(d) and (h), Named

 Plaintiff and Lease Purchase Drivers were disadvantaged by a lack of transparency and forced

 purchases in their contractual relationship with Defendants, resulting in damages.

        96.     The above violations are mere examples of the written lease violating substantial

 provisions of the TILA. Moreover, many of the violations stated herein violate multiple sections

 of the TILA even where only one specific section is cited.

                    Defendants’ Breaches of the Terms of the Agreements
                 (Named Plaintiff and Lease Purchase Drivers v. Defendants)

        97.     The foregoing paragraphs are incorporated herein as if set forth in full.

        98.     Pursuant to the Agreements, Defendants were to pay interest “at least equal to the

 average yield … on 91-day, 13-week Treasury bills” on all amounts held in the Maintenance and

 Security reserves each quarter, including ending on September 30 and December 31.

        99.     Defendants were holding moneys in escrow on behalf of Named Plaintiff during

 quarters ending September 30, 2018 and December 31, 2018.

        100.    Defendants failed to pay any interest to Named Plaintiff on such amounts held in

 escrow.




                                     19
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 19 of 26 PageID #: 19
        101.    Upon information and belief, Defendants failed to pay interest on the amounts held

 in escrow at the promised interest rates to all Lease Purchase Drivers.

        102.    Pursuant to the Agreements, Defendants agreed that service performed on the

 leased vehicles at Carrier Terminals would be charged to Named Plaintiff and Lease Purchase

 Drivers at a rate of “$65.00 per Flat Rate Hour.”

        103.    Defendants charged Named Plaintiff well beyond $65/hour for work performed at

 a terminal. As one example, after charging Named Plaintiff $2,500 to move the vehicle from

 Defendants’ Georgia dropyard to their Georgia terminal, Defendants then also billed Named

 Plaintiff $225 for towing the tractor within their own terminal. The $225 exceeds $65 per hour for

 work performed.

        104.    Similarly, Defendants made numerous other charges to Named Plaintiff beyond the

 agreed upon rates in the Agreements.

        105.    Upon information and belief, Defendants made similar unauthorized charges to

 Lease Purchase Drivers in breach of the Agreements.

               Defendants’ Violations of the Tennessee Consumer Protection Act
                 (Named Plaintiff and Lease Purchase Drivers v. Defendants)

        106.    The foregoing paragraphs are incorporated herein as if set forth in full.

        107.    In advertising the Lease Purchase Program to Named Plaintiff and Lease Purchase

 Drivers, Defendants published false material representations regarding the terms of the program

 and the compensation that drivers would receive.

        108.    Defendants informed Named Plaintiff and Lease Purchase Drivers, via their

 published website and through other statements made by Defendants and their agents, that drivers

 entering into the Lease Purchase Program earn “up to $175,000/yr or more.”




                                     20
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 20 of 26 PageID #: 20
        109.     Defendants informed Named Plaintiff and Lease Purchase Drivers, via their

 published website and through other statements made by Defendants and their agents, that the

 lease is a “WALK-AWAY LEASE” meaning that there are “no additional penalties upon

 termination.”

        110.     Despite Defendants’ statements, drivers in the Lease Purchase Program do not earn

 more than $175,000 per year.

        111.     Despite Defendants’ statements, Defendants charge Named Plaintiff and Lease

 Purchase Drivers significant financial penalties for terminating the lease. These penalties include,

 not are not limited to, retaining all amounts held in escrow, charging a flat $750 reseating fee, and

 charging $2,500 as a recovery free.

        112.     These false statements were designed to, and did, secure the first contact of Named

 Plaintiff and Lease Purchase Drivers.

        113.     There exists a likelihood that Named Plaintiff and Lease Purchase Drivers would

 not have entered in to the Agreements if the true facts regarding the Lease Purchase Program were

 provided to them.

                             Defendants were unjustly enriched
                  (Named Plaintiff and Lease Purchase Drivers v. Defendants)

        114.     The foregoing paragraphs are incorporated herein as if set forth in full.

        115.     To the extent that the Agreements are unenforceable and/or illusory, Defendants’

 conduct described above unjustly enriched Defendants at the expense of Named Plaintiff and the

 Lease Purchase Drivers.

                                            COUNT I
                     Violations of the Fair Labor Standards Act (“FLSA”)
                               (Failure to Pay Minimum Wage)
                     Named Plaintiff and Collective Plaintiffs v. Defendants

        116.     The foregoing paragraphs are incorporated herein as if set forth in full.

                                     21
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 21 of 26 PageID #: 21
         117.    At all times relevant herein, Defendants were and continues to be an “employer”

 within the meaning of the FLSA.

         118.    At all times relevant herein, Named Plaintiff and Collective Plaintiffs were/are

 “employees” within the meaning of the FLSA.

         119.    The FLSA requires employers, such as Defendants, to minimally compensate

 employees, such as Named Plaintiff and Collective Plaintiffs, at the federal minimum wage rate

 for each hour worked.

         120.    As a result of Defendants’ company-wide practices and policies of not paying their

 employees at least the federally mandated minimum wage for all hours worked, Named Plaintiff

 and Collective Plaintiffs have been harmed.

         121.    John Does 1-10 are jointly and individually liable for Defendants’ failure to

 compensate Named Plaintiff and Collective Plaintiffs at least the statutorily mandated federal

 minimum wage for all hours worked because they directly or indirectly, directed, aided, abetted,

 and/or assisted with creating and/or executing the policies and practices which violated the FLSA.

         122.    John Does 11-20 are jointly and individually liable for Defendants’ failure to

 compensate Named Plaintiff and Collective Plaintiffs at least the statutorily mandated federal

 minimum wage for all hours worked because they had control over processing payroll for Named

 Plaintiff and Collective Plaintiffs.

         123.    Defendants willfully failed/fail to compensate Named Plaintiff and Collective

 Plaintiffs the federal minimum wage.

         124.    As a result of Defendants’ failure to compensate Named Plaintiff and Collective

 Plaintiffs at the federal minimum wage rate, Defendants have violated and continue to violate the

 FLSA.




                                     22
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 22 of 26 PageID #: 22
                                        COUNT II
                          Violations of the Truth in Leasing Act
                 Named Plaintiff and Lease Purchase Drivers v. Defendants

        125.   The foregoing paragraphs are incorporated herein as if set forth in full.

        126.   The Contractor Agreements and the Lease Agreements provided to Named Plaintiff

 and Lease Purchase Drivers violate numerous provisions of the Truth in Leasing Act.

        127.   As a result of Defendants’ conduct, Named Plaintiff and Lease Purchase Drivers

 have suffered damages.

                                       COUNT III
                                    Breach of Contract
                 Named Plaintiff and Lease Purchase Drivers v. Defendants

        128.   The foregoing paragraphs are incorporated herein as if set forth in full.

        129.   Defendants breached the terms of the Agreements.

        130.   As a result of Defendants’ conduct, Named Plaintiff and Lease Purchase Drivers

 have suffered damages.

                                        COUNT IV
                   Violations of the Tennessee Consumer Protection Act
                 Named Plaintiff and Lease Purchase Drivers v. Defendants

        131.   The foregoing paragraphs are incorporated herein as if set forth in full.

        132.   Defendants violated the provisions of the Tennessee Consumer Protection Act in

 the manner in which it advertised, described, and marketed the Lease Purchase Program.

        133.   As a result of Defendants’ conduct, Named Plaintiff and Lease Purchase Drivers

 have suffered damages.

                                        COUNT V
                   Violations of the Common Law – Unjust Enrichment
                 Named Plaintiff and Lease Purchase Drivers v. Defendants

        134.   The foregoing paragraphs are incorporated herein as if set forth in full.




                                     23
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 23 of 26 PageID #: 23
          135.   To the extent that Defendants’ conduct described herein is not considered to be a

 breach of their contractual duties owed to Named Plaintiff and Lease Purchase Drivers, Defendants

 were unjustly enriched by such conduct.

          136.   As a result of Defendants’ conduct, Named Plaintiff and Lease Purchase Drivers

 have suffered damages.

          WHEREFORE, Plaintiffs pray that this Court enter an Order providing that:

          (1)    Defendants are to be prohibited from continuing to maintain their policies, practices

 or customs in violation of federal law, state laws and principles of equity;

          (2)    Defendants are to compensate, reimburse, and make Named Plaintiff, Collective

 Plaintiffs, and Class Members whole for any and all pay and benefits they would have received

 had it not been for Defendants’ illegal actions, including but not limited to past lost earnings.

 Named Plaintiff, Collective and Class Members should be accorded those benefits illegally

 withheld;

          (3)    Named Plaintiff, Collective Plaintiffs, and Class Members are to be awarded

 liquidated, treble, statutory and/or punitive damages as applicable under the laws they are suing;

          (4)    Named Plaintiff, Collective Plaintiffs, and Class Members are to be awarded the

 costs and expenses of this action and reasonable legal fees as provided by applicable law;

          (5)    Named Plaintiff, Collective Plaintiffs, and Class Members are to be awarded

 equitable relief, including disgorgement of profits and other relief deemed appropriate by the

 Court;

          (6)    Any and all other equitable relief which this Court deems fit; and

          (7)    A trial by jury.

                                                       Respectfully Submitted,




                                     24
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 24 of 26 PageID #: 24
                                                      /s Justin Swidler
                                                      Justin L. Swidler, Esq.
                                                      SWARTZ SWIDLER, LLC
                                                      1101 Kings Highway North, Suite 402
                                                      Cherry Hill, NJ 08034
                                                      Phone: (856) 685-7420
                                                      Fax: (856) 685-7417

                                                      Pro Hac Motion to be Filed.
 Date: March 26, 2019

                            DEMAND TO PRESERVE EVIDENCE

        All Defendants are hereby directed to preserve all physical and electronic information

 pertaining in any way to Named Plaintiff’s, Collective Plaintiffs, and Class Members’ employment

 and/or contractual relationship with Defendants, to Named Plaintiff’s, Collective Plaintiffs, and

 Class Members’ cause of action and/or prayers for relief, and to any defenses to same, including,

 but not limited to, electronic data storage, the Driver Information Table, Hours of Service Records,

 Wage Records, Resource History Data, Defendants’ marketing materials (including its website),

 orientation materials, complaints made by any driver regarding pay, closed circuit TV footage,

 digital images, computer images, cache memory, searchable data, emails, DriverTech messages,

 driver logs, spreadsheets, employment files, memos, text messages, any and all online social or

 work related websites, entries on social networking sites (including, but not limited to, Facebook,

 Twitter, MySpace, etc.), and any other information and/or data and/or things and/or documents

 which may be relevant to any claim or defense in this litigation.

                                                      Respectfully Submitted,

                                                      /s Justin Swidler
                                                      Justin L. Swidler, Esq.
                                                      SWARTZ SWIDLER, LLC
                                                      1101 Kings Highway North, Suite 402
                                                      Cherry Hill, NJ 08034


                                     25
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 25 of 26 PageID #: 25
                                          Phone: (856) 685-7420
                                          Fax: (856) 685-7417

                                          Pro Hac Motion to be Filed.
 Date: March 26, 2019




                                     26
Case 1:19-cv-00092-TRM-SKL Document 1 Filed 03/26/19 Page 26 of 26 PageID #: 26
